internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b6 plr-113180-01 date date legend distributing controlled financial advisor key_employee business a business b state x state y date date date date date this is in response to your letter dated date requesting rulings on behalf of distributing with respect to a proposed and partly consummated transaction additional information was received under cover of letters dated date date and date the material information submitted is summarized below distributing a state x corporation engaged in business a was incorporated on date and originally filed its tax returns as a subchapter_c_corporation on and as of date distributing elected subchapter_s status distributing is an accrual_method taxpayer that files its returns on a calendar-year basis distributing has only one class of stock class a voting common_stock two hundred shares are outstanding distributing’s stock is closely held by eight people since its formation it has had essentially the same shareholders all of whom are u s persons controlled a state y corporation was formed as a subchapter_c_corporation on date in connection with the transaction discussed below controlled is an accrual_method taxpayer that files its returns on a calendar-year basis controlled is engaged in business b only one class of controlled stock is outstanding on date distributing owned of the stock of controlled prior to date distributing had historically carried on both operational and managerial activity relating to business a and business b through its own employees financial information has been received indicating that business a and business b each have had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business during each of the past five years distributing determined that in order to realize the immediate corporate business objectives of funding business b’s operations as well acquiring sufficient funds to finance the acceleration of the sales and marketing of its product line there was a need to raise significant amounts of third-party equity_capital based on the advice of its financial advisor distributing concluded that positioning business b as an independent stand-alone corporation would allow it most efficiently to raise the needed capital in order to achieve that separation on date distributing formed controlled on date distributing’s board_of directors ratified the transfer of all the assets and liabilities of business b to controlled as of date in return for of controlled’s then issued and outstanding_stock the transfer in order to accomplish the separation of business b from distributing distributing proposes to distribute the distribution or spin-off its controlled shares to distributing’s shareholders on a pro_rata basis in order to raise the equity_capital needed for growth controlled proposes to issue additional shares of up to a maximum of of its issued and outstanding shares in a private offering to third party investors who are not currently distributing shareholders distributing’s financial advisor concluded that the stock offering will raise more funds per share if distributing and controlled are independent stand-alone corporations the taxpayers have stated that key_employee has relinquished the title of ceo of controlled and that he will not reassume that title further within six months of the distribution key_employee will relinquish the title of president coo of controlled and will not reassume such title at any time while serving as an officer of distributing the taxpayers have represented that controlled’s stock offering will be completed within one year of the date of the distribution the funds raised by the private offering will be used by controlled to achieve the above-stated business purposes upon completion of the private offering and the spin-off distributing shareholders will own over of the outstanding shares of controlled to date approximately of the available private_placement shares have been issued the following representations have been made in connection with the proposed transaction no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity as other than that of a shareholder of distributing the years of financial information submitted on behalf of distributing is representative of its present operation and with regard to distributing there have been no substantial operational changes since the date of the last financial statements submitted the years of financial information submitted on behalf of controlled is representative of its present operation and with regard to controlled there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees the distribution of the stock of controlled is to facilitate a stock offering by controlled and specifically is carried out for the following corporate business purposes the need for controlled to raise capital in the near future to fund operations and for capital expenditures the stock offering will raise more funds per share or is otherwise more advantageous if distributing and controlled are separated in connection with the stock offering and funds raised in stock offering will under all circumstances be used for the business of controlled the distribution of the stock of controlled is motivated in whole or substantial part by one or more of these corporate business purposes there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred the offering pursuant to the private_placement memorandum will be completed within one year of the date of distribution distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no indebtedness of either distributing or controlled will be cancelled in connection with this transaction payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no parties to the transaction are investment companies as defined in sec_368 and iv distributing is currently a subchapter_s_corporation within the meaning of sec_1361 and intends to remain a subchapter_s_corporation after the distribution controlled is currently a subchapter_c_corporation and intends to remain a subchapter_c_corporation after the distribution based solely on the information submitted and the representations made we have concluded that the transfer of all of the business b assets and liabilities to controlled followed by the distribution constitutes a reorganization within the meaning of sec_368 of the internal_revenue_code and a tax- free distribution of the stock of controlled within the meaning of sec_355 distributing and controlled will each be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon its receipt of controlled stock in exchange for the transfer of assets to and the assumption_of_liabilities by controlled in the transfer sec_361 and sec_357 no gain_or_loss will be recognized by controlled upon its receipt of assets of distributing in exchange for its issuance of shares of controlled stock in the transfer sec_1032 controlled’s basis in each asset received from distributing in the transfer will equal the basis of such asset in the hands of distributing immediately prior to the transfer sec_362 the holding_period of each asset acquired by controlled from distributing in the transfer will include the period during which distributing held such asset sec_1223 no gain_or_loss will be recognized to and no amounts will be included in the income of the shareholders of distributing upon their receipt of controlled stock sec_355 distributing will not recognize gain_or_loss upon the distribution to its shareholders of the stock in controlled sec_361 the holding_period of the controlled stock received by the shareholders of distributing will in each instance include the holding_period of the distributing stock with respect to which the distribution will be made provided that the distributing stock is held as a capital_asset as defined in sec_1221 by the respective shareholder of distributing on the day of the distribution sec_1223 each shareholder’s basis in the distributing stock held before the transaction will be allocated between the distributing stock and the controlled stock held by such shareholders immediately after the transaction in proportion to their relative fair market values as provided by sec_1_358-2 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 no opinion is expressed as to the tax treatment of the transactions under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above ruling in particular no opinion is expressed concerning whether distributing is a subchapter_s_corporation for federal tax purposes this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent by steven j hankin sincerely yours associate chief_counsel corporate senior technical reviewer branch corporate
